United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 16-1004
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

          Inmar Hernandez-Pineda

    lllllllllllllllllllllDefendant - Appellant
      ___________________________

             No. 16-1007
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

          Inmar Hernandez-Pineda

    lllllllllllllllllllllDefendant - Appellant
                    ____________

 Appeals from United States District Court
for the Northern District of Iowa - Sioux City
               ____________
                            Submitted: October 17, 2016
                               Filed: March 1, 2017
                                  ____________

Before RILEY, Chief Judge, WOLLMAN and BENTON, Circuit Judges.
                             ____________

RILEY, Chief Judge.

        This case is about whether Inmar Hernandez-Pineda’s ten-year sentence for
illegally reentering the United States, see 8 U.S.C. § 1326(a), (b)(2), was reasonable.
It is also, incidentally, about the dangers of running with knives. On the legal issue,
we hold the sentence was within the district court’s1 discretion. The second point
speaks for itself.

I.    BACKGROUND
      In late spring 2015, Hernandez-Pineda and Elim Escobar-Alvira tried to hold
up a bakery in Sioux City, Iowa. Escobar-Alvira brought an unloaded sawed-off
shotgun, Hernandez-Pineda carried a butcher knife. Things did not go well. While
a bakery employee disarmed Escobar-Alvira and briefly wrestled him to the ground,
Hernandez-Pineda bolted. On his way out, Hernandez-Pineda ran into the door and
stabbed himself in the stomach. By the time Escobar-Alvira got up, Hernandez-
Pineda was gone, along with their getaway van. Both perpetrators were caught within
an hour, and Hernandez-Pineda was taken to the hospital for emergency surgery.

      The botched robbery brought Hernandez-Pineda, a citizen of El Salvador who
had been removed from the United States twice before, to the attention of federal
immigration authorities. Hernandez-Pineda eventually pled guilty to unlawful reentry

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-
in exchange for the government agreeing not to take a position on whether his various
sentences should run concurrently or consecutively. He also admitted the reentry and
robbery were violations of the terms of his supervised release for a 2013 illegal-
reentry conviction.

       At a combined sentencing and revocation hearing, the district court
acknowledged the uncontested United States Sentencing Guidelines (Guidelines)
advisory range for the illegal reentry was 33 to 41 months. Because Hernandez-
Pineda’s original removal had followed an “aggravated felony” conviction—second-
degree theft, for stealing a van and driving to Las Vegas, see Iowa Code
§ 714.2(2)—the statutory maximum was twenty years. See 8 U.S.C. § 1326(b)(2).
The government asked for half that, presenting evidence of the circumstances of the
robbery, Hernandez-Pineda’s gang membership, and the many other crimes he had
previously committed. Hernandez-Pineda conceded “there are certainly aggravating
factors in the case,” but argued they were mitigated by other considerations. He
emphasized that he was brought to the United States as a toddler and has known no
other home, virtually his entire family lives in Iowa, and he faced a substantial risk
of violence in El Salvador, all of which arguably helped explain, if not justify, his
decision to return to the United States. He also pointed out that an Iowa state court
had already sentenced him to fifteen years on counts arising out of the robbery itself,
so he would be serving a significant prison term regardless of how the district court
ruled in this case.

     The district court agreed with the government and varied upward to 120
months, listing the following reasons:

      The serious nature of the defendant’s criminal conduct, the escalating
      nature of the defendant’s criminal conduct, the repetitive nature of the
      defendant’s criminal conduct, the fact that he’s been to prison, he
      doesn’t seem to have learned anything and gets out and then commits an


                                         -3-
      even more serious offense than any of the offenses that caused him to go
      to prison.

The district court also revoked Hernandez-Pineda’s supervised release and sentenced
him to 24 months for the admitted violations. The district court made half of each
federal sentence—that is, six years total—consecutive, with the other halves to run
concurrently with each other and the state sentences. See 18 U.S.C. § 3584(a).
Hernandez-Pineda filed appeals from both sentences, which we consolidated for
review, see 28 U.S.C. § 1291 (appellate jurisdiction), yet Hernandez-Pineda now
focuses on the 120 months he received for the illegal reentry.2

II.    DISCUSSION
       We review sentences for abuse of discretion. See Gall v. United States, 552
U.S. 38, 51 (2007). Hernandez-Pineda argues the district court abused its discretion
by either failing to consider the factors that supported a shorter sentence—namely
“the young age at which [he] came to the United States, the presence of his family in
the United States, and his lengthy state prison sentence”—or committing a clear error
of judgment in doing so. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc).

       Hernandez-Pineda presented his mitigating circumstances to the district court
both in his sentencing memorandum and orally at the hearing. We are satisfied the
district court did not ignore them. Cf. United States v. Keating, 579 F.3d 891, 893


      2
        The passing references to the revocation sentence in Hernandez-Pineda’s brief
are not enough to raise an issue on appeal. See, e.g., United States v. Sigillito, 759
F.3d 913, 933 (8th Cir. 2014); see also Fed. R. App. P. 28(a)(8)(A). In any event, 24
months was the low end of the uncontested advisory Guidelines range (albeit also the
statutory maximum, see 18 U.S.C. § 3583(e)(3)), and we perceive no abuse of
discretion in the sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (standard of review).

                                         -4-
(8th Cir. 2009) (“[W]here the district court heard argument from counsel about
specific [18 U.S.C.] § 3553(a) factors, we may presume that the court considered
those factors.”). Prompted by Hernandez-Pineda’s oral argument, the district court
asked about how much of the state sentence he would likely serve before being up for
parole, and the district court then made the federal sentence partially concurrent with
the state sentence, clearly demonstrating an understanding of Hernandez-Pineda’s
concerns about the total prison time he faced. In explaining the sentence and upward
variance, the district court repeatedly expressed its view that Hernandez-Pineda’s
recidivism “far, far, far outweigh[ed] any mitigating factors,” again reflecting an
awareness and consideration—and, in this case, rejection—of Hernandez-Pineda’s
arguments for leniency.

       The sentence was not substantively unreasonable either. True, the contrast
between what the district court imposed and the Guidelines recommendation is
sharp—120 months is almost triple the high end of the advisory range. But the
circumstances of this case plainly supported a long term of imprisonment, and even
Hernandez-Pineda acknowledged “there are certainly aggravating factors in th[is]
case.” And the district court offered a detailed “‘individualized assessment’” and
explanation of why it considered the sentence appropriate, Feemster, 572 F.3d at 461
(quoting Gall, 552 U.S. at 50), specifically focusing on Hernandez-Pineda’s personal
“history and characteristics” and the need “to protect the public from further crimes,”
18 U.S.C. § 3553(a)(1), (2)(C), in light of his “nonstop” and “escalating” criminal
activity. Supported by that explanation, the 120-month sentence here, while perhaps
unusually long,3 was not an abuse of discretion. Cf. Feemster, 572 F.3d at 461-62


      3
        We are not swayed by Hernandez-Pineda’s citation—for the first time on
appeal—to a report noting that in fiscal year 2013 “virtually all illegal reentry
offenders . . . were sentenced at or below” ten years. U.S. Sentencing Comm’n,
Illegal Reentry Offenses 10 (2015). A statistic about the rarity of sentences longer
than Hernandez-Pineda’s tells us next to nothing about how many defendants receive
sentences the same length as his, particularly given that ten years is the maximum

                                         -5-
(explaining “we ‘may consider the extent of the deviation,’” but “may not require
‘“extraordinary” circumstances to justify a sentence outside the Guidelines’ and are
prohibited from ‘the use of a rigid mathematical formula that uses the percentage of
a departure as the standard for determining the strength of the justifications required
for a specific sentence’” (quoting Gall, 552 U.S. at 47, 51)).

III.   CONCLUSION
       Hernandez-Pineda’s sentence is affirmed.
                     ______________________________




authorized sentence for illegal reentry in many cases, see 8 U.S.C. § 1326(b)(1), (3),
(4). Nor do we have any way of knowing how the backgrounds of the defendants
who received lighter sentences compared to the extensive and rapidly acquired
criminal history of Hernandez-Pineda that the district court described as “escalating”
and found exceptional enough to justify a significant upward variance for Hernandez-
Pineda in this case. See 18 U.S.C. § 3553(a)(6) (recognizing “the need to avoid
unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct” (emphasis added)).

                                         -6-